UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 2) (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53379 GREEN DRAGON WOOD PRODUCTS, INC. (Exact name of small business issuer as specified in its charter) FLORIDA 26-1133266 (State or other jurisdiction of incorporation or organization) (I.R.S. Tax. I.D. No.) Unit 312, 3rd Floor, New East Ocean Centre 9 Science Museum Road Kowloon, Hong Kong (Address of Principal Executive Offices) 852-2482-5168 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer. o Accelerated filer. o Non-accelerated filer. o(Do not check if a smaller reporting company) Smaller reporting company. þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ The number of shares outstanding of each of the issuer’s classes of common stock as of February 18, 2011: 200,000 1 EXPLANATORY NOTE Green Dragon Wood Products, Inc. (hereinafter referred to as “us,” “we,” or the “Company”) is filing this Amendment No. 2 on Form 10-QSB/A (the “Second Amendment”) to its Quarterly Report for the quarterly period ended December 31, 2010, which was filed with the Securities and Exchange Commission (“SEC”) on February 22, 2011 (the “Original Report”) as amended on May 27, 2011 (the “First Amendment”) in response to certain comments from the Securities and Exchange Commission. This Second Amendment reflects certain changes to our Controls and Procedures section and certifications contained in the Original Report and the FirstAmendmentfor the three and nine months ended December 31, 2010. This Second Amendment speaks only of the original filing date of the Original Reportand the First Amendment and, except for those items discussed above, is unchanged from the Original Report and the First Amendment. This Second Amendment reflects material subsequent events which occurred after the filing of the Original Report and the First Amendment.You should read this Second Amendment together with our other reports that update and supersede the information contained in this Second Amendment. TABLE OF CONTENTS Part I – Financial Information Item 1.Financial Statements 3 Item 2. Management’s Discussion And Analysis Or Plan Of Operation 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls And Procedures 24 Part II – Other Information Item 1. Legal Proceedings 24 Item 1A.Risk Factors 25 Item 2. Unregistered Shares Of Equity Securities And Use Of Proceeds 25 Item 3. Defaults Upon Senior Securities. 25 Item 4.(Removed and Reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 2 PART I – FINANCIAL INFORMATION GREEN DRAGON WOOD PRODUCTS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2, 2010 (Currency expressed in United States Dollars (“US$”), except for number of shares) December 31, 2010 March 31, 2010 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Marketable securities - Accounts receivable, net Inventories Income tax recoverable - Prepayments, deposits and other receivables Total current assets Non-current assets: Plant and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable, trade $ $ Revolving lines of credit Current portion of long-term bank borrowings Amount due to a director Income tax payable - Accrued liabilities and other payables Total current liabilities Long-term liabilities: Long-term bank borrowings Total liabilities Commitments and contingencies - - Stockholders’ equity: Preferred stock, $0.001 par value; 50,000,000 shares authorized; no share issued and outstanding, respectively - - Common stock, $0.001 par value; 450,000,000 shares authorized; 200,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 3 GREEN DRAGON WOOD PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE AND NINE MONTHS ENDED DECEMBER 31, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended December 31, Nine months ended December 31, Revenues, net $ Cost of revenue ) Gross profit Operating expenses: General and administrative ) Total operating expenses ) INCOME FROM OPERATIONS Other income (expense): Foreign exchange loss, net ) Interest income Interest expense ) Other income (expense) ) INCOME (LOSS) BEFORE INCOME TAXES ) Income tax (expense) benefit ) ) ) NET INCOME (LOSS) $ $ ) $ $ Other comprehensive income (loss): - Unrealized holding gain (loss) - ) - - Foreign currency translation loss ) COMPREHENSIVE INCOME (LOSS) $ $ ) $ $ Net income (loss) per share – Basic and diluted $ $ ) $ $ Weighted average common stock outstanding – Basic and diluted See accompanying notes to condensed consolidated financial statements. 4 GREEN DRAGON WOOD PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED DECEMBER 31, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Nine months ended December 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operatingactivities: Depreciation Changes in operating assets and liabilities: Accounts receivable, trade ) ) Inventories ) Income tax payable ) Prepayments, deposits and other receivables Accounts payable, trade Accrued liabilities and other payables ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of marketable securities ) - Purchase of plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repayment of long-term bank borrowings ) - Advances from a director Proceeds from revolving lines of credit Change in restricted cash ) - Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ $ Cash paid for interest $ $ See accompanying notes to condensed consolidated financial statements. 5 GREEN DRAGON WOOD PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED DECEMBER 31, 2010 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Common stock Additional paid-in Retained Accumulated other comprehensive Total stockholders’ No. of share Amount capital earnings loss equity Balance as of April 1, 2010 $ ) $ Net income for the period - Unrealized holding loss on available-for-sales securities - ) ) Foreign currency translation adjustment - ) ) Balance as of December 31, 2010 $ ) $ See accompanying notes to condensed consolidated financial statements. 6 GREEN DRAGON WOOD PRODUCTS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE－1 BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared by management in accordance with both accounting principles generally accepted in the United States (“GAAP”), and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Certain information and note disclosures normally included in audited financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. In the opinion of management, the consolidated balance sheet as of March 31, 2010 which has been derived from audited financial statements and these unaudited condensed consolidated financial statements reflect all normal and recurring adjustments considered necessary to state fairly the results for the periods presented. The results for the period ended December 31, 2010 are not necessarily indicative of the results to be expected for the entire fiscal year ending March 31, 2011 or for any future period. These unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with the Management’s Discussion and the audited financial statements and notes thereto included in the Annual Report on Form 10-K for the year ended March 31, 2010. NOTE－2 ORGANIZATION AND BUSINESS BACKGROUND Green Dragon Wood Products, Inc., (the “Company” or “GDWP”) was incorporated under the laws of the State of Florida on September 26, 2007. The Company, through its subsidiaries, mainly engages in re-sale and trading of wood logs, wood lumber, wood veneer and other wood products in Hong Kong. Details of the Company’s subsidiaries Company name Place/date of incorporation Particulars of issued share capital Principal activities Effective interest held 1 Green Dragon Industrial Inc. (“GDII”) British Virgin Islands, May 30, 2007 37,500 issued shares of common stock of US$1 each Holds 100% equity interest in GDWPCL 100% 2 Green Dragon Wood Products Company Limited (“GDWPCL”) Hong Kong, March 14, 2000 5,000,000 issued shares of ordinary shares of HK$1 each Re-sale and trading of wood logs, wood lumber, wood veneer and other wood products 100% GDWP and its subsidiaries are hereinafter referred to as the “Company”. 7 GREEN DRAGON WOOD PRODUCTS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE－3 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying condensed consolidated financial statements reflect the application of certain significant accounting policies as described in this note and elsewhere in the accompanying condensed consolidated financial statements and notes. l Basis of consolidation The condensed consolidated financial statements include the financial statements of GDWP and its subsidiaries. All significant inter-company balances and transactions within the Company have been eliminated upon consolidation. l Use of estimates In preparing these condensed consolidated financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the periods reported. Actual results may differ from these estimates. l Cash and cash equivalents Cash and cash equivalents are carried at cost and represent cash on hand, demand deposits placed with banks or other financial institutions and all highly liquid investments with an original maturity of three months or less as of the purchase date of such investments. l Restricted cash As of December 31, 2010 and March 31, 2010, the Company maintained minimum cash balances of $650,540 and $605,703 in a pledged deposit account as collateral for the available revolving lines of credit provided by the financial institutions in Hong Kong. l Accounts receivable and allowance for doubtful accounts Accounts receivable are recorded at the invoiced amount less an allowance for any uncollectible accounts and do not bear interest, which are due within contractual payment terms, generally 60 to 180 days from shipment. The Company extends unsecured credit to its customers in the ordinary course of business, based on evaluation of a customer’s financial condition, the customer credit-worthiness and their payment history. Accounts receivable outstanding longer than the contractual payment terms are considered past due. Past due balances over 180 days and those over a specified amount are reviewed individually for collectibility. Management reviews the adequacy of the allowance for doubtful accounts on an ongoing basis, using historical collection trends and aging of receivables. Management also periodically evaluates individual customer’s financial condition, credit history, and the current economic conditions to make adjustments in the allowance when it is considered necessary. Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. l Inventories Inventories mainly include wood veneers for re-sale and are stated at lower of cost or market value using weighted average method. l Marketable securities The Company classifies marketable securities as “available-for-sale”, which are stated at fair value, with the unrealized holding gains and losses, reported in accumulated other comprehensive income. The Company uses quoted prices in active markets for identical assets (consistent with the Level 1 definition in the fair value hierarchy) to measure the fair value of its investments on a recurring basis pursuant to Accounting Standards Codification ("ASC") Topic 820. l Plant and equipment Plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any. Depreciation is calculated on the straight-line basis over the following expected useful lives from the date on which they become fully operational: Expected useful lives Computer equipment 3-5 years Office equipment 5 years 8 GREEN DRAGON WOOD PRODUCTS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Expenditure for repairs and maintenance is expensed as incurred. When assets have retired or sold, the cost and related accumulated depreciation are removed from the accounts and any resulting gain or loss is recognized in the results of operations. Depreciation expense for the three months ended December 31, 2010 and 2009 was $2,384 and $1,994, respectively. Depreciation expense for the nine months ended December 31, 2010 and 2009 was $6,285 and $5,982, respectively. l Impairment of long-lived assets In accordance with the ASC Topic 360-10-5, “Impairment or Disposal of Long-Lived Assets”, the Company reviews its long-lived assets on plant and equipment for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets may not be fully recoverable. If the total of the expected undiscounted future net cash flows is less than the carrying amount of the asset, a loss is recognized for the difference between the fair value and carrying amount of the asset. There has been no impairment charge for the periods presented. l Revenue recognition In accordance with the ASC Topic 605, “Revenue Recognition”, the Company recognizes revenue when the following four revenue criteria are met: persuasive evidence of an arrangement exists, delivery has occurred, the selling price is fixed or determinable, and collectibility is reasonably assured. Revenue from re-sale and trading of wood logs, wood lumber, wood veneer and other wood products is recognized upon shipment to the customer when title and risk of loss are transferred and there are no continuing obligations to the customer. Title and the risks and rewards of ownership transfer to the customer at varying points, which is determined based on shipping terms. Revenue is recorded net of sales discounts, returns, allowances, customer rebates and other adjustments that are based upon management’s best estimates and historical experience and are provided for in the same period as the related revenues are recorded. Based on historical experience, management estimates that sales returns are immaterial and has not made allowance for estimated sales returns. Interest income is recognized on a time apportionment basis, taking into account the principal amounts outstanding and the interest rates applicable. l Cost of revenue Cost of revenue includes cost of wood logs, wood lumber and wood veneers for re-sale to the customers, purchase returns and sales commission. Shipping and handling costs associated with the distribution of the products to the customers are recorded in cost of revenue. l Comprehensive income ASC Topic 220, “Comprehensive Income”, establishes standards for reporting and display of comprehensive income, its components and accumulated balances. Comprehensive income as defined includes all changes in equity during a period from non-owner sources. Accumulated other comprehensive income, as presented in the accompanying condensed consolidated statement of stockholders’ equity, consists of changes in unrealized gains and losses on foreign currency translation. This comprehensive income is not included in the computation of income tax expense or benefit. l Income taxes Income taxes are determined with the provisions of ASC Topic 740, “Income Taxes” (“ASC 740”). Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted income tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Any effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. 9 GREEN DRAGON WOOD PRODUCTS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) ASC 740 prescribes a comprehensive model for how companies should recognize, measure, present, and disclose in their financial statements uncertain tax positions taken or expected to be taken on a tax return. Under ASC 740, tax positions must initially be recognized in the financial statements when it is more likely than not the position will be sustained upon examination by the tax authorities. Such tax positions must initially and subsequently be measured as the largest amount of tax benefit that has a greater than 50% likelihood of being realized upon ultimate settlement with the tax authority assuming full knowledge of the position and relevant facts. For the nine months ended December 31, 2010 and 2009, the Company did not have any interest and penalties associated with tax positions. As of December 31, 2010, the Company did not have any significant unrecognized uncertain tax positions. The Company conducts major businesses in Hong Kong and is subject to tax in this jurisdiction. As a result of its business activities, the Company files tax returns that are subject to examination by the foreign tax authority. l Net income per share The Company calculates net income per share in accordance with ASC Topic 260, “Earnings per Share.” Basic income per share is computed by dividing the net income by the weighted-average number of common stock outstanding during the period. Diluted income per share is computed similar to basic income per share except that the denominator is increased to include the number of additional common stock that would have been outstanding if the potential common stock equivalents had been issued and if the additional common shares were dilutive. l Foreign currencies translation Transactions denominated in currencies other than the functional currency are translated into the functional currency at the exchange rates prevailing at the dates of the transaction. Monetary assets and liabilities denominated in currencies other than the functional currency are translated into the functional currency using the applicable exchange rates at the balance sheet dates. The resulting exchange differences are recorded in the consolidated statement of operations. The reporting currency of the Company is United States Dollar ("US$"). The Company's subsidiaries operating in Hong Kong maintained its books and records in its local currency, Hong Kong Dollars ("HK$"), which is a functional currency as being the primary currency of the economic environment in which the entity operates. In general, for consolidation purposes, assets and liabilities of its subsidiaries whose functional currency is not US$ are translated into US$, in accordance with ASC Topic 830-30, “Translation of Financial Statement”, using the exchange rate on the balance sheet date. Revenues and expenses are translated at average rates prevailing during the period. The gains and losses resulting from translation of financial statements of foreign subsidiaries are recorded as a separate component of accumulated other comprehensive income within the statement of stockholders’ equity. Translation of amounts from HK$ into US$1 has been made at the following exchange rates for the respective period: December 31, 2010 December 31, 2009 Period-end HK$:US$1 exchange rate Period average HK$: US$1 exchange rate l Related parties Parties, which can be a corporation or individual, are considered to be related if the Company has the ability, directly or indirectly, to control the other party or exercise significant influence over the other party in making financial and operating decisions. Companies are also considered to be related if they are subject to common control or common significant influence. 10 GREEN DRAGON WOOD PRODUCTS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED DECEMBER 31, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) l Segment reporting ASC Topic 280, “Segment Reporting” establishes standards for reporting information about operating segments on a basis consistent with the Company’s internal organization structure as well as information about geographical areas, business segments and major customers in the financial statements. For the nine months ended December 31, 2010 and 2009, the Company operates one reportable business segment in Hong Kong. l Fair value measurement ASC Topic 820-10, “Fair Value Measurements and Disclosures” ("ASC 820-10") establishes a new framework for measuring fair value and expands related disclosures. Broadly, ASC 820-10 framework requires fair value to be determined based on the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants. ASC 820-10 establishes a three-level valuation hierarchy based upon observable and non-observable inputs. These tiers include: Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. For financial assets and liabilities, fair value is the price the Company would receive to sell an asset or pay to transfer a liability in an orderly transaction with a market participant at the measurement date. In the absence of active markets for the identical assets or liabilities, such measurements involve developing assumptions based on market observable data and, in the absence of such data, internal information that is consistent with what market participants would use in a hypothetical transaction that occurs at the measurement date. l Fair value of financial instruments The carrying value of the Company’s financial instruments include cash and cash equivalents, accounts receivable, prepayments, deposits and other receivables, accounts payable, amount due to a director, income tax payable, accrued liabilities and other payables. Fair values were assumed to approximate carrying values for these financial instruments because they are short term in nature and their carrying amounts approximate fair values. The carrying value of the Company’s revolving lines of credit and long-term bank borrowings approximated its fair value based on the current market prices or interest rates for similar debt instruments. The fair value of the marketable securities is based on quoted prices in active exchange-traded or over-the-counter markets. l Economic and political risk The Company’s major operations are conducted in Hong Kong. Accordingly, the political, economic, and legal environments in Hong Kong, as well as the general state of Hong Kong’s economy may influence the Company’s business, financial condition, and results of operations. The Company’s major operations in Hong Kong are subject to considerations and significant risks typically associated with companies in North America and Western Europe. These include risks associated with, among others, the political, economic, and legal environment. The Company’s results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, and rates and methods of taxation, among other things. l Recent accounting pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and do not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. In September 2009, the Financial Accounting Standard Board (“FASB”) issued certain amendments as codified in ASC Topic 605-25, “Revenue Recognition; Multiple-Element Arrangements”. These amendments provide clarification on whether multiple deliverables exist, how the arrangement should be separated, and the consideration allocated. An entity is required to allocate revenue in an arrangement using estimated selling prices of deliverables in the absence of vendor-specific objective evidence or third-party evidence of selling price. These amendments also eliminate the use of the residual method and require an entity to allocate revenue using the relative selling price method. The amendments significantly expand the disclosure requirements for multiple-deliverable revenue arrangements. These provisions are to be applied on a prospective basis for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010, with earlier application permitted. The Company will adopt the provisions of these amendments in its fiscal year 2011 and is currently evaluating the impact of these amendments to its consolidated financial statements. In July 2010, the FASB issued an accounting standards update to require further disaggregated disclosures that improve financial statement users’ understanding of (1) the nature of an entity’s credit risk associated with its financing receivables and (2) the entity’s assessment of that risk in estimating its allowance for credit losses as well as changes in the allowance and the reasons for those changes. This update will be effective for the Company in the second quarter of fiscal 2011, except for the disclosures relating to activity that occurred during a reporting period which is effective for the Company in the third quarter of fiscal 2011. Since this update addresses only disclosures related to credit quality of financing receivables and the allowance for credit losses, it is not expected that the adoption of this update will have a material impact on the Company’s financial position, results of operations or cash flows. NOTE－4 MARKETABLE SECURITIES December 31, 2010 March 31, 2010 (Unaudited) (Audited) Investment in unit trusts fund At original cost $ $
